Citation Nr: 0703520	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for right knee pain.

5.  Entitlement to service connection for electrolyte 
imbalance.

6.  Entitlement to service connection for peripheral 
neuropathy.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
determinations of the Huntington, West Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned in March 2006.  

The issues of entitlement to service connection for PTSD and 
peripheral neuropathy are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

At his March 2006 videoconference hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issues of service connection for tinnitus, vertigo, a 
respiratory condition, right knee pain, and an electrolyte 
imbalance.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as 
it relates to the issues of service connection for tinnitus, 
vertigo, a respiratory condition, right knee pain, and an 
electrolyte imbalance, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus, Vertigo, Respiratory Condition, 
Right Knee Pain, Electrolyte Imbalance,

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his March 2006 hearing, 
withdrew his appeal as to the issues of entitlement to 
service connection for tinnitus, vertigo, a respiratory 
condition, right knee pain, and an electrolyte imbalance.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to these issues.



ORDER

The appeal, as to the issues of service connection for 
tinnitus, vertigo, a respiratory condition, right knee pain, 
and an electrolyte imbalance, is dismissed.



REMAND

Subsequent to the March 2006 hearing, numerous pertinent 
treatment records and a decision from the Social Security 
Administration were received in support of the veteran's 
claim.  

Pertinent evidence must be initially considered by an agency 
of original jurisdiction (AOJ), unless the claimant waives 
such consideration.  38 C.F.R. § 20.1304 (2006).

In November 2006, the Board asked the veteran whether he 
wanted to waive initial consideration by the AOJ of the 
evidence received in March 2006.  In December 2006, the 
veteran indicated that he wanted his case remanded to an AOJ 
for review of the new evidence.  As such, the Board will 
remand the remaining issues on appeal for an initial review 
of the evidence by the RO.  

As to the issue of service connection for PTSD, the Board 
notes that the veteran was afforded a VA psychiatric 
examination in May 2004.  At that time, following an 
examination of the veteran and a review of the claims folder, 
the examiner rendered Axis I diagnoses of depressive 
disorder, NOS, and alcoholism in partial remission.  The 
examiner indicated that the veteran had no specific stressors 
supporting a diagnosis of PTSD.  

In contrast to the VA examiner's opinion, subsequently 
received VA outpatient treatment records reveal several 
findings of PTSD, related to Vietnam service.  

The veteran was in Vietnam for a period of one year.  His 
occupational specialty was that of a scout handler and dog 
handler.  

At his March 2006 hearing, the veteran testified as to having 
been stationed at Camp Radcliff.  He noted that halfway 
through his tour, his post was taken over by the 173rd 
Airborne.  The veteran stated that he was attacked with 
mortar fire while providing security around Camp Radcliff.  
He reported that he would guard the perimeter, the air craft, 
and the air fields.  He noted that he would be exposed to 
mortar fire and sporadic sniper fire, that as a dog handler 
he was isolated from the rest of the unit.  He reported that 
the camp was fired upon with more than 100 mortars one night.  
He also noted there being a lot of gunfire on that occasion.  

Reports forwarded by the veteran concerning the unit he was 
attached to reveal that the perimeter of Camp Radcliff was 
penetrated and the airfield was attacked in January 1968.  
The attack included 60 mm mortars.  Camp Radcliff was again 
noted to be mortared in February 1968, with more than 100 
rounds of mixed 82 mm and 60 mm mortar fire being fired.  
Later that month, Camp Radcliff was again attacked.  Camp 
Radcliff was again mortared in March 1968.  

Inasmuch as the previous examiner did not have the 
opportunity to consider these subsequently received records, 
a new VA examination is required.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination, preferably by 
an examiner who has not previously 
examined him, to determine the existence 
and etiology of any currently manifested 
PTSD.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  If the examiner finds that 
PTSD is the appropriate diagnosis, the 
examiner should identify the stressors 
supporting that diagnosis.  The claims 
file must be made available to the 
examiner for review and the examination 
report or an addendum should reflect that 
such review was accomplished.  A complete 
rationale for all opinions offered should 
be provided.

2.  The claims on appeal should be 
readjudicated, if any benefit is not 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


